DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-4 and 6-8 are directed to a process.  Claims 9-13 and 15-19 are directed to an apparatus.  

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Displaying a virtual pet (e.g., claims, 1, 9, and 17) 
	The above listed identified limitation falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Obtaining an event display instruction (claims 1, 9 and 17, insignificant extra-solution activity); 
Obtaining an event journal information (claims 1, 9, and 17, insignificant extra-solution activity);
Displaying the event journal information (claims 1, 9, and 17, insignificant extra-solution activity);
Claims 2-5, 7, 8, 10-13, 15, 16, 18, and 19 include additional limitations that are similar those limited above for claims 1, 9, and 17 (e.g., displaying, filling, obtaining: insignificant extra-solution activity) and defining unit contents to a particular field (semantic; see claims 5, 13, and 19). 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 

	In contrast, the features recited in claims 6, 14, and 20 (i.e., transmitting via a blockchain system) are not well-understood, routine, and conventional when considered in combination with the other recited features.  Therefore, claims 6, 14, and 20 are patent eligible under 101.  Of course, a determination of patent eligibility does not preclude an obviousness rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0070935 to Beggs.
With regard to claim 1, Beggs discloses an information display method for displaying a virtual pet (e.g., see Fig. 3, “Display Pet” element 34; see also Fig. 2, Virtual pet 28, shown below), performed by a terminal (e.g., see Fig. 1, terminal 12) on which an application program runs, the application program providing at least one image of the virtual pet, the method comprising:


    PNG
    media_image1.png
    260
    446
    media_image1.png
    Greyscale
 
obtaining, by the terminal, an event display instruction corresponding to the virtual pet from a user (e.g., see paragraph 28 that allows user input; see above image of Fig. 2 for input buttons); obtaining, by the terminal from a server, event journal information of the virtual pet according to the event display instruction (e.g., see at least paragraph 65 that describes the use of a virtual pet journal to track pet activities, such as being traded), the event journal information comprising information about n events related to the virtual pet, where n is a positive integer; and displaying the event journal information on a display of the terminal (e.g., see paragraph 65 that recites multiple pet activities are recorded in a journal);
	[claim 2] wherein the displaying the event journal information further comprises: obtaining, for an ith event among the n events, an event type of the ith event, where i is a positive integer less than or equal to n (e.g., see paragraph 65, wherein event types include mood, activities, owner info); displaying an event template corresponding to the event type of the ith event on an event display interface (e.g., see paragraph 65 that recites the user can retrieve journal information); and filling the event template with information about the ith event to obtain 
	[claim 3] wherein the display content of the it event comprises identification information of a user account related to the ith event (e.g., see at least paragraph 46 that recites user identification), and wherein, after the filling the event template with the information about the ith event to obtain the display content of the ith event, the method further comprises: obtaining an operation signal corresponding to the identification information of the user account; and displaying a detail interface of the user account according to the operation signal (e.g., see paragraph 46); 
	[claim 4] wherein the display content of the ith event comprises identification information of the virtual pet related to the ith event (e.g., see at least paragraph 32 that recites virtual pet identification), and wherein, after the filling the event template with the information about the ith event to obtain the display content of the ith event, the method further comprises: obtaining an operation signal corresponding to the identification information of the virtual pet; and displaying a detail interface of the virtual pet according to the operation signal (e.g., see at least paragraph 32); 
	[claim 5] wherein the event type comprises at least one of a bait purchase event, a capture event, a summon event, a birth event, a mating event, a breeding event, or a trading event (e.g., see at least paragraph; and 
	[claim 7] wherein the information about the n events is sorted according to occurrence time points of the n events (e.g., see at least paragraphs 54, 66, and 73 that recited time related features of the virtual pet journal). 
claims 9 and 17, Beggs anticipates all of the recited features as set forth above in detail for claim 1, which is similar in claim scope.  Likewise, dependent claims 10-13, 15, 18, and 19 are anticipated by Beggs for the same reasons set forth above for dependent claims 2-5 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beggs in view of U.S. Patent Application Publication No. 2019/0118094 to McCoy.
With regard to claims 6, 14, and 20, Beggs discloses all of the recited features, but is silent regarding transmitting event information via a blockchain system. 
In a related field of endeavor (computer games having gaming objects including characters), McCoy teaches transmitting event information via blockchain system (e.g., see at least paragraphs 7-10). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Beggs with transmission of event information via a blockchain system as taught by McCoy.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beggs in view of U.S. Patent Application Publication No. 2005/0118996 to Lee.
With regard to claims 8 and 16, Beggs discloses all of the recited features, but is silent regarding the use of generating a virtual character via a genetic inheritance rule.  Applicant notes that the genetic inheritance rule also known as a genetic algorithm or genetic rules (e.g., see paragraph 40 of the instant published application)
In a related field of endeavor (computer games having gaming objects including characters), Lee teaches generating a virtual character via a genetic inheritance rule (e.g., see at least paragraphs 60 and 63 that recites “at least one characteristic off an appearance of the avatar can be altered according to an automated evolutionary algorithm, for example a genetic algorithm). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Beggs with the use of genetic algorithm as taught by Lee in order to use a known technique to improve similar devices.  In this case, a genetic algorithm provides more natural evolution of virtual characters that are consistent with what users would expect in real-world characters, thereby enhancing the user’s gaming experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent No. 6,253,167 to Matsuda that discloses managing virtual pets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/            Primary Examiner, Art Unit 3715